            Case 1:17-cr-00232-EGS Document 102 Filed 08/14/19 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                                 DISTRICT OF COLUMBIA


      UNITED STATES OF AMERICA,

      Plaintiff,

      v.                                                 Criminal Action No. 17-232-EGS

      MICHAEL T. FLYNN,

      Defendant.



                 MOTION FOR ORDER CLARIFYING TRAVEL PARAMETERS

           Michael T. Flynn (Mr. Flynn) by and through his counsel Sidney Powell, respectfully

requests this court issue an order consistent with the Court’s comments at the hearing on June 24,

2019, and clarify his ability to travel throughout the United States in compliance, coordination,

and with the permission of his Pre-Trial Services Officer.

            1.     Mr. Flynn’s lead counsel resides and has offices in North Carolina and Texas.

    Two of his siblings, with whom he is very close, reside in California. Events are scheduled

    in Tennessee and Georgia in the next couple of months, one is to fundraise for veterans and

    the other event is to fundraise for his Legal Defense Fund.

            2.     As the Court stated at our hearing on June 24, Mr. Flynn is not to be treated

    any differently than other defendants, and we do not request special treatment. Rather, we

    simply request that he be allowed to coordinate his travel with his Pre-Trial Services Officer

    with whom he communicates regularly—as the Court suggested at the hearing1—and that he



1
   The Court said on June 24: “but there are no impediments to him traveling as long as he -- and
I don't want to misspeak, but pretrial has procedures in place. You have to let them know a certain
number of days or hours beforehand. There are -- they aren't going to -- they're not going to impede
         Case 1:17-cr-00232-EGS Document 102 Filed 08/14/19 Page 2 of 4



  be allowed to travel within the continental United States as needed after obtaining permission

  from his Pre-Trial Services Officer and complying with whatever requirements are routinely

  imposed.

          3.     It is beyond dispute that Mr. Flynn poses no risk of flight. He has effectively

  been on probation for close to two years; he has traveled to Korea and back, and he has

  surrendered his passport.

          4.     Mr. Flynn served his country with the greatest distinction for thirty-three years,

  including five years in actual combat on missions. Mr. Flynn wrote a blank check on his very

  life in service of this country—as have numerous other members of his family currently and

  in the past.

          5.     Mr. Flynn is a protector of others and defender of liberty. He has borne

  enormous responsibility throughout his life, and he will voluntarily report to prison if that is

  required.

          6.     The government voiced no opposition to this motion. Mr. Van Grack advised

  that government counsel defer to the Court and pretrial services on any restrictions.

          7.     For these reasons, Mr. Flynn requests that this Court enter an order consistent

  with its comments at the hearing on June 24, 2019, that Mr. Flynn’s travel would not be

  impeded and that Mr. Flynn be allowed to coordinate his travel throughout the continental

  United States as required by and with the permission of his Pre-Trial Services Officer as others

  do.




on his ability to travel, . . . I'm certainly not impeding his ability to travel, but he just needs to
follow the procedures like everyone else.” Hr’g Tr. 7, June 24, 2019 (p.m).
Case 1:17-cr-00232-EGS Document 102 Filed 08/14/19 Page 3 of 4



                                       Respectfully submitted,


                                       s/ Jesse R. Binnall
                                       Jesse R. Binnall, VSB # 79292
                                       Harvey & Binnall, PLLC
                                       717 King Street, Suite 300
                                       Alexandria, VA 22314
                                       Tel: (703) 888-1943
                                       Fax: (703) 888-1930
                                       jbinnall@harveybinnall.com

                                         /s/ Sidney Powell
                                       Sidney Powell, P.C.
                                       2911 Turtle Creek Blvd.,
                                       Suite 300
                                       Dallas, Texas 75219
                                       Tel: 214-707-1775
                                        sidney@federalappeals.com
                                        Admitted Pro Hac Vice
         Case 1:17-cr-00232-EGS Document 102 Filed 08/14/19 Page 4 of 4



                             CERTIFICATE OF CONFERENCE

        Undersigned counsel conferred by email today with Mr. Van Grack and Ms. Curtis who
advised that the government defers to the Court and the Pretrial Services Officers on the terms of
travel requirements.

                                                           /s/Sidney Powell
                                                           Sidney Powell, P.C.
                                                           2911 Turtle Creek Blvd.,
                                                           Suite 300
                                                           Dallas, Texas 75219
                                                           Tel: 214-707-1775
                                                           sidney@federalappeals.com
                                                           Admitted Pro Hac Vice
         Case 1:17-cr-00232-EGS Document 102-1 Filed 08/14/19 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                               DISTRICT OF COLUMBIA


    UNITED STATES OF AMERICA,

    Plaintiff,

    v.                                                Criminal Action No. 17-232-EGS

    MICHAEL T. FLYNN,

    Defendant.



                                     PROPOSED ORDER

         Upon consideration of Mr. Flynn’s unopposed Motion To Clarify Travel Parameters filed

August 14, 2019, and the government’s response thereto noting full deference to the Court and

Pre-Trial Services, it is hereby ORDERED that, consistent with the Court’s comments at the

hearing on June 24, 2019, Mr. Flynn is authorized to travel within the United States so long as he

fully complies with the standard rules and requirements imposed by the Court’s Pre-Trial Services

Officer. Mr. Flynn may continue to follow these procedures unless and until further order of this

Court.



SO ORDERED the            of August, 2019           _______________________________
                                                    The Honorable Emmet G. Sullivan, Jr.
                                                    United States District Judge
